Citation Nr: 0935196	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for polysubstance abuse, to include as 
secondary to the Veteran's service-connected PTSD.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In May 2008 the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the St. Louis, 
Missouri RO.  A transcript of the hearing testimony is in the 
claims file.

The Board remanded this case in March 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The Veteran's polysubstance abuse is not secondary to his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's polysubstance abuse is not proximately due 
to, or the result of, the Veteran's other service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310 (2008).

2.  Service connection for polysubstance abuse on a direct 
basis is precluded as a matter of law.  38 U.S.C.A. §§ 
105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be had with evidence that a 
service-connected disability is the cause of another, 
nonservice-connected disability (secondary service 
connection).  38 C.F.R. § 3.310.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a Veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301.  

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his or her service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Court indicated that Veterans could only 
recover if they can 'adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder.' Id. at 1381.  The 
Court further stated that such compensation would only result 
'where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing.' Id.

History and Analysis

The Veteran contends that his polysubstance abuse was either 
incurred in service or secondary to his service-connected 
PTSD.   

Service treatment records show that in May 1971 the Veteran 
was referred for psychiatric evaluation, which did not show 
any psychosis or neurosis during the interview.  The examiner 
stated that the Veteran was a known drug abuser and that his 
anti-social behavior manifested by low tolerance to stress 
was considered receptive by continuous drug abuse.  The Board 
notes that when the Veteran was discharged from service in 
October 1971, he was diagnosed with a history of drug abuse - 
heroin, and no psychiatric diagnosis were found at that time.  

In January 1977 the Veteran was admitted to the St. Louis 
VAMC, Jefferson Bar-racks Division, for having attempted 
suicide by overdosing on Valium.  He was diagnosed with 
antisocial personality and heroin abuse.  The Veteran was 
hospitalized at the St. Louis VAMC, Jefferson Barracks 
Division, from May 3, 1979 to June 7, 1979.  He was admitted 
for having homicidal thoughts about his wife.  He was 
diagnosed with transient situational disturbance, adjustment 
reaction to adult life, and drug dependence on heroin.  The 
Veteran was admitted to St. Louis VAMC, Jefferson Barracks 
Division in November 1996 with a diagnosis of polysubstance 
drug abuse.  His discharge diagnosis was heroin dependence, 
alcohol abuse and crack cocaine dependence.  Another primary 
diagnosis was personality disorder, not otherwise specified.  
In December 1999, a VA examiner diagnosed the Veteran with 
multiple substance abuse (heroin, cocaine, and alcohol), rule 
out psychosis, and severe personality disorder.  A report of 
a VA PTSD examination in March 2000 showed a diagnosis of 
cocaine dependency, by history, heroin dependency, by 
history, and major depression. The examiner commented that, 
although the Veteran may have (PTSD) symptoms, he did not 
have enough to meet the criteria for PTSD.  However, in an 
April 12, 2000, outpatient treatment note, a VA psychiatrist 
provided the first diagnosis that the Veteran met the 
diagnostic criteria for PTSD.  He was also diagnosed with 
drug dependency on heroin.  The Veteran was service connected 
for PTSD from December 1999.  

VA treatment records from 2001 to 2006 show continued 
treatment for polysubstance abuse.  

An October 2006 VA examiner was asked to separate the 
severity of the Veteran's PTSD from his other psychiatric 
illnesses.  The examiner noted in the introduction to his 
report that the Veteran was using drugs while in the Army.  
The Veteran reported that he had abstained from drugs and 
alcohol for one year and indicated that he would like to 
receive service connection for substance abuse, which the 
Veteran stated started in Vietnam.  The examiner recounted 
the Veteran's mental status and noted that the Veteran 
reported he started drinking in high school and drank heavily 
in Vietnam.  The Veteran also reported starting to use 
cocaine and heroin while in Vietnam and continued until about 
a year prior.  The examiner indicated that he considered both 
the alcohol use and polydrug use as primary disorders and not 
the responsibility of the service.  The examiner noted that 
the Veteran's drug use started in Vietnam and opined that it 
should be considered a primary illness.  The examiner noted 
that the Veteran's alcohol abuse started prior to Vietnam, 
was heavy in Vietnam and opined that it was also a primary 
illness.  The examiner gave the Veteran Axis I diagnoses of 
PTSD, residual schizophrenia by history, polydrug 
abuse/dependence in sustained remission, alcohol dependency 
in sustained remission and cognitive disorder, not otherwise 
specified.  The Veteran was also found to have an Axis II 
diagnosis of personality disorder, not otherwise specified, 
and an Axis IV diagnosis of boredom.  

During his May 2008 hearing before a DRO at the RO the 
Veteran testified that he had PTSD during his military 
service and it caused him to do drugs in service and 
subsequent to service.  There is no other evidence of record 
that reflects an etiology of the Veteran's polysubstance 
abuse, including as secondary to his service-connected PTSD.  

While the Veteran has stated his belief that his 
polysubstance abuse is secondary to his service connected 
PTSD, as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In this case the Veteran has current diagnoses of 
polysubstance abuse and PTSD.  The question that must be 
answered is whether or not the Veteran's polysubstance abuse 
is secondary to his service-connected PTSD.  

There is no medical evidence or opinion linking the Veteran's 
polysubstance abuse to his service-connected PTSD.  Not only 
is there no medical evidence in support of the Veteran's 
claim, but there is also medical evidence against the 
Veteran's claim.  As noted above, the October 2006 VA 
examiner opined that the Veteran's polysusbtance abuse is a 
primary disorder.  Further, although the Veteran claims his 
polysusbtance abuse is due to his PTSD, he did not receive a 
PTSD diagnosis until 2000 and was found during service to 
have no psychiatric problems.  Rather, it was noted by 
service mental health professionals in 1971 that the Veteran 
did not show any psychosis or neurosis, but was a known drug 
abuser.  These examiners found that the Veteran's anti-social 
behavior manifested by low tolerance to stress was considered 
receptive by continuous drug abuse.  In addition, when the 
Veteran was discharged from service in October 1971, he was 
diagnosed with a history of drug abuse - heroin, and the fact 
that he had no psychiatric diagnosis was specifically noted 
at that time.  

Service treatment records that show the Veteran's 
polysubstance abuse in 1971, the fact that the Veteran was 
not diagnosed with PTSD until 2000, the adverse October 2006 
VA medical opinion and lack of any medical evidence showing a 
link between the Veteran's PTSD and his polysubstance abuse 
all weigh against the Veteran's claim.  For the Board to 
conclude that the Veteran's polysubstance abuse is secondary 
to his service-connected PTSD in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for polysubstance 
abuse as secondary to the Veteran's service-connected PTSD is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the appellant's claim of service connection 
for polysubstance abuse on a direct basis, as set forth 
above, the law expressly prohibits service connection for 
alcohol or drug abuse based on claims filed on or after 
October 31, 1990, and requires that disability resulting from 
drug or alcohol abuse be regarded as the products of willful 
misconduct.  Therefore, the appellant's claim of service 
connection for polysubstance abuse on a direct basis, filed 
in 2006, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. at 429 (1991).  

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
polysubstance abuse, by a letter in September 2006 before the 
adverse rating decision that is the subject of this appeal.  
After the Veteran appealed this decision, he was given the 
required notice regarding secondary service connection in 
April 2009, followed by a subsequent adjudication in June 
2009.  The April 2009 letter also provided the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his PTSD 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given a VA examination, 
with medical opinion, in connection with the claim.  The 
Veteran testified before a DRO.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for polysubstance abuse, to include as 
secondary to the Veteran's service-connected PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


